DETAILED ACTION
Claims 26-45 are pending, and claims 26-30, 33-41, and 43-45 are currently under review.
Claims 31-32 and 42 are withdrawn.
Claims 1-25 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 8/10/2022 has been entered. Claims 26-45 remain(s) pending in the application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 26-27, 33-41, and 43-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillespie et al. (US 5,705,794) in view of Gregg (US 2015/0040680).
Regarding claim 26, Gillespie et al. discloses a superplastically formed sandwich structure [abstract]; wherein said structure has outer face sheets coupled with a formed honeycomb core structure (zone I), wherein said structure is formed by subsequently applying pressure to expand and stretch the structure to form the part (zone II), which meets the limitation of an expanded core having stretched honeycomb cells [col.6 ln.53 to col.7 ln.3, col.7 ln.43 to col.8 ln.65].  The examiner notes that the recitation of “…the core is expanded…” is a product-by-process limitation which, upon further consideration, merely imparts the structure of a core structure stretched between first and second sheets.  See MPEP 2113.  Accordingly, the examiner reasonably considers the aforementioned stretching of Gillespie et al. to meet the limitations of being expanded in a thickness direction and stretched between a first and second liner sheet as claimed as Gillespie et al. clearly depicts stretching of the core structure (ie. from fig.2e to fig.2f).
Gillespie et al. does not expressly teach that the honeycomb structure has tubular cell axes extending perpendicularly between the liner sheets as claimed.  Gregg discloses a sandwich panel honeycomb structure used in a wide variety of applications due to its high stiffness-to-weight ratio; wherein said honeycomb structure has tubular cell axes extending perpendicularly between the outer sheets as claimed and can be made through superplastic forming as known in the art [0002, 0024, fig.1].  Therefore, it would have been obvious to modify the sandwich structure of Gillespie et al. by orienting the honeycomb core to have tubular cell axes perpendicular to the outer sheets as taught by Gregg because this structure has desirable properties as explained above in Gregg.  The examiner’s position is further bolstered by the teaching of Gillespie et al. that one of ordinary skill would understand how to design the core sheets to produce the desired final shape, wherein said desired final shape is a honeycomb structure having cell axes extending perpendicularly between the liner sheets as depicted by Gregg.
Regarding claim 27, Gillespie et al. and Gregg disclose the structure of claim 26 (see previous).  Gillespie et al. further teaches sealing the periphery of the outer sheets to define an internal volume [col.8 ln.15-37].  As stated above, the examiner notes that the recitation of “wherein the expanded honeycomb structure of the expanded core core is expanded by applying…” is a product-by-process limitation which is not considered to impart any further patentably distinct structure to the claims absent what is already recited.  See MPEP 2113.  Specifically, it is not apparent to the examiner as to how internal pressure expansion would impart any particular, distinct structure compared to other types of expansion.  Therefore, the examiner considers the expanded core structure of Gillespie et al. to further meet the aforementioned limitation.  Nonetheless, Gillespie et al. expressly teaches that the core is further stretched and expanded due to internal pressure [col.8 ln.51-61, fig.6-7].
Regarding claims 33-36, Gillespie et al. and Gregg disclose the structure of claim 27 (see previous).  The examiner notes that the instant claims recite product-by-process limitations which merely impart a further structure of a fluid port formed through one of the edges as claimed.  See MPEP 2113.  Gillespie et al. further teaches gas inlet line (108) connected to the sealed structure of Gillespie et al. [col.8 ln.10-39, fig.6-7].  Gillespie et al. further nonetheless teaches that the gas inlet line provides pressuring fluid into the sealed structure to expand and stretch the structure, wherein said fluid is a gas that becomes heated [col.8 ln.10-39, fig.6-7].
Regarding claim 37, Gillespie et al. and Gregg disclose the structure of claim 27 (see previous).  The examiner notes that the recitation of “wherein at least the core is heated…” is a product-by-process limitations which is not considered to impart any further patentably distinct structure to the instant claim other than what is already recited.  See MPEP 2113.  Specifically, it is not apparent to the examiner as to what particular, distinct structure would be imparted by this limitation as compared to any other type of expansion.  Therefore, the examiner considers the expanded core structure of Gillespie et al. to further meet the aforementioned limitation.  Nonetheless, Gillespie et al. expressly teaches that the core is heated to a superplastic forming temperature and then expanded [col.8 ln.44-61].
Regarding claims 38-39, Gillespie et al. and Gregg disclose the structure of claim 26 (see previous).  The examiner notes that the instant claims recite product-by-process limitations which are not considered to impart any further patentably distinct structure to the instant claims other than what is already recited.  See MPEP 2113.  Specifically, it is not apparent to the examiner as to how an initial non-planar shape has any bearing on the finally formed sandwich structure, wherein a final shape is not positively recited.  In other words, the instant claims attempt to claim the final sandwich structure by reciting limitations directed to an intermediate shape, wherein said intermediate shape has no patentable significance to the actual structure because a non-planar shape can reasonably be expanded into a planar shape and vice versa.  Accordingly, the examiner considers the expanded core structure of Gillespie et al. to further meet the aforementioned limitation.  Nonetheless regarding claim 39, the examiner considers the heating of Gillespie et al. above to meet the claimed limitation of annealing according to broadest reasonable interpretation.
Regarding claim 40, Gillespie et al. and Gregg disclose the structure of claim 26 (see previous).  Gillespie et al. further depicts a uniform braze alloy layer (22) between outer sheets (16, 18) and the core (12, 14), which meets the limitation of being “uniformly bonded” according to broadest reasonable interpretation [fig.2-3].  As stated above, the examiner notes that the core can be a honeycomb structure having tubular cells with axes perpendicular to the sheets as taught by Gregg, such that the aforementioned combination of Gillespie et al. and Gregg suggests the outer sheets being bonded to the honeycomb core structure as claimed.
Regarding claim 41, Gillespie et al. and Gregg disclose the structure of claim 26 (see previous).  Gillespie et al. further teaches that the outer sheets and core can be made of the same Ti6Al4V [col.7 ln.43-50].
Regarding claims 43-44, Gillespie et al. and Gregg disclose the structure of claim 26 (see previous).  The examiner notes that the instant claims recite product-by-process limitations which merely impart the structure of a stretched core.  See MPEP 2113.  Specifically, absent a consideration of being stretched, it is not apparent to the examiner as to how an initial core thickness and tubular cell length, respectively, have any further bearing on the finally formed sandwich structure, wherein final core thickness considerations and tubular cell length considerations are not positively recited.  In other words, the instant claims attempt to claim the final sandwich structure by reciting limitations directed to an intermediate shape, wherein said intermediate shape has no patentable significance to the actual structure for the reasons explained above.  Accordingly, the examiner considers the expanded, stretched core structure of Gillespie et al. to further meet the aforementioned limitation.  Nonetheless, the examiner notes that an initial unexpanded core vs. a final expanded core as suggested by Gillespie et al. in view of Gregg would naturally be expected to have second, expanded core thickness and cellular tube length values that are thicker and longer than an initial thickness and length, respectively.  See MPEP 2145(II).
Regarding claim 45, Gillespie et al. and Gregg disclose the structure of claim 26 (see previous).  Gillespie et al. further discloses forming a curved shape, which meets the limitation of “non-planar” when viewed in a direction parallel to a plane coincident with the first liner sheet according to broadest reasonable interpretation [fig.7].  Alternatively, Gregg further teaches that it is known to provide sandwich structure panels in curved shapes [0002-0004, fig.1].  Thus, the examiner notes that the claimed limitations are disclosed in the prior art, although not necessarily in a single reference, wherein one of ordinary skill would have reasonably been able to combine the teachings of the prior art to arrive at the predictable result of a sandwich structure (disclosed by Gillespie et al.) made to have a curved shape (disclosed by Gregg) for any application wherein a curved shape would have been desired.
Claims 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillespie et al. (US 5,705,794) and Gregg (US 2015/0040680) as applied to claim 27 above, and further in view of Hamilton et al. (US 3,927,817).
Regarding claims 28-29, Gillespie et al. and Gregg disclose the structure of claim 27 (see previous).  Gillespie et al. and Gregg do not expressly teach that the honeycomb tubular cells are in fluid communication as claimed.  Hamilton et al. discloses a method of superplastic forming sandwich structures [abstract]; wherein the core structure is provided with a plurality of apertures for each cell which permit flow of gas and insures equal pressure inside the sandwich structure [col.7 ln.62-65, fig.3-6].  Therefore, it would have been obvious to one of ordinary skill to modify the structure of the aforementioned prior art by including apertures to insure equal pressure as taught by Hamilton et al.  The examiner notes that the aforementioned apertures of Hamilton et al. applied to the aforementioned prior art reasonably suggests honeycomb cells in fluid communication with one another, with each honeycomb tube naturally including a surrounding wall and a plurality of apertures though said walls.   
Regarding claim 30, the aforementioned prior art discloses the structure of claim 29 (see previous).  Gregg further depicts a hexagonal honeycomb shape [fig.1].

Claims 26, 38-41, and 43-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norris (US 8,707,747) as evidenced by Rainville (US 4,577,798).
Regarding claim 26, Norris discloses a shaped sandwich panel having a first layer (22), second layer (24), and core honeycomb layer (26) directly connected between [abstract, col.3 ln.15-43, fig.2].  Norris further depicts said core honeycomb layer having tubular cells that extend axially between the first and second layers and perpendicular to said layers [fig.2].
The examiner notes that the recitation of “…the core is expanded…” is a product-by-process limitation which merely imparts the structure of a core structure stretched between first and second sheets.  See MPEP 2113.  Norris does not expressly teach that the honeycomb core is expanded in a thickness dimension and stretched between the first and second sheet as claimed.  However, as evidenced by Rainville, the examiner notes that superplastic forming in general is known to result in stretching of the core structure during forming (ie. between the outer sandwich panels in a thickness direction) [col.1 ln.15-44].  Although Norris does not expressly teach superplastic forming, the disclosure of Norris is directed to heating metals such as titanium to temperatures of 840 to 960 degrees C, which pertains to a superplastic forming temperature of titanium as would have been recognized by one of ordinary skill, followed by subsequent forming by flowing pressurized gas within the core and shaping the sandwich panel against a die [col.5 ln.18-23].  Thus, the forming of Norris would reasonably be considered to be superplastic forming by one of ordinary skill.  Accordingly as noted above, although Norris does not expressly teach expansion and stretching in a thickness direction as claimed, the examiner submits that this phenomenon would have naturally flowed from Norris because stretching of the core structure is known to occur in superplastic forming methods (ie. the method of Norris) as evidenced by Rainville above. 
Regarding claims 38-39, Norris discloses the structure of claim 26 (see previous).  The examiner notes that the instant claims recite product-by-process limitations which are not considered to impart any further patentably distinct structure to the instant claims other than what is already recited.  See MPEP 2113.  Specifically, it is not apparent to the examiner as to how an initial non-planar shape has any bearing on the finally formed sandwich structure, wherein a final shape is not positively recited.  In other words, the instant claims attempt to claim the final sandwich structure by reciting limitations directed to an intermediate shape, wherein said intermediate shape has no patentably significance to the actual structure because a non-planar shape can reasonably be expanded into a planar shape and vice versa.  Accordingly, the examiner considers the expanded core structure of Norris to further meet the aforementioned limitation.  Nonetheless, Norris further discloses that prior to pressurization, the sandwich panel components can be bonded through heat and pressure, which the examiner reasonably considers to meet the claim limitation of mechanical deformation as required by claim 9 because bonding through heat and pressure will naturally result in some extent of mechanical deformation as would have been reasonably recognized by one of ordinary skill [col.4 ln.34-43].  See MPEP 2145(II).
Regarding claim 40, Norris discloses the structure of claim 26 (see previous).  Norris further discloses that the core layer (26) is bonded to the first and second sheets (22, 24) [col.4 ln.34-43].  Since Norris depicts the sandwich panel structure to be regular and uniform, the examiner submits that the corresponding bonding of Norris would also naturally be expected to be uniform.  See MPEP 2145(II).  Alternatively, the examiner submits that, absent a specific teaching to the contrary, one of ordinary skill would have expected the bonding of Norris to be substantially uniform because Norris is silent regarding any non-uniformities of the aforementioned bonding step.
Regarding claim 41, Norris discloses the structure of claim 26 (see previous).  Norris further teaches that both the sheets as well as the core layer may be metal when used for turbines, which reasonably meets the limitation of a “same” material [col.1 ln.11-20, col.2 ln.36-40].
Regarding claims 43-44, Norris discloses the structure of claim 26 (see previous).  The examiner notes that the instant claims recite product-by-process limitations which merely impart the structure of a stretched core.  See MPEP 2113.  Specifically, absent a consideration of being stretched, it is not apparent to the examiner as to how an initial core thickness and tubular cell length, respectively, have any further bearing on the finally formed sandwich structure, wherein final core thickness considerations and tubular cell length considerations are not positively recited.  In other words, the instant claims attempt to claim the final sandwich structure by reciting limitations directed to an intermediate shape, wherein said intermediate shape has no patentably significance to the actual structure for the reasons explained above.  Accordingly, the examiner considers the expanded, stretched core structure of Norris as evidenced by Rainville to further meet the aforementioned limitation.
Regarding claim 45, Norris discloses the structure of claim 26 (see previous).  Norris further depicts a non-planar final shape [fig.10-12].
Claims 27-30 and 33-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norris (US 8,707,747) as evidenced by Rainville (US 4,577,798) as applied to claim 26 above, and further in view of Paez (US 4,304,350).
Regarding claims 27 and 33, Norris discloses the structure of claim 26 (see previous).  Norris does not expressly teach the structure of a fluid port formed in a first or second liner sheet or that the first and second liner sheets are peripherally sealed as claimed.  Paez et al. teaches a system for superplastic forming of metal sandwich workpieces [abstract]; wherein the top and bottom sheets (2, 4) of said sandwich workpiece are sealed at the peripheries by welding, and one of said sheets is provided with a hole such that a gas inlet tube for providing expanding gas can be provided in a perpendicular orientation to avoid interference of the inlet tube and sealed edges [col.2 ln.13-28, col.4 ln.39-45, fig.1].  Therefore, it would have been obvious to one of ordinary skill to modify the sandwich panel structure of Norris by sealing the peripheral edges of the first and second liner sheets and providing a hole in one of said sheets such that expanding gas can be desirably provided to perform superplastic forming while avoiding interference between the inlet gas tube and the sealed peripheral edges.  Said method of superplastic forming of Paez et al. urges the sandwich sheets (2, 4) away from each other (ie. bottom sheet expanded away top sheet) and is particularly useful for honeycomb sandwich structures [col.3 ln.20-29, col.4 ln.39-57, fig.1].  Thus, stretching of an internal honeycomb core between sheets (2, 4) which are expanded away from each other would also have naturally flowed from the combined disclosure of Norris and Paez et al. as would have been recognized by one of ordinary skill.  See MPEP 2145.  
The examiner notes that the recitation of “wherein the expanded honeycomb structure of the expanded core is expanded by applying…” is a product-by-process limitation which is not considered to impart any further patentably distinct structure to the claims other than what is already recited.  See MPEP 2113.  Specifically, it is not apparent to the examiner as to how internal pressure expansion would impart any particular, distinct structure compared to other types of expansion.  Therefore, the examiner considers the expanded core structure of Gillespie et al. to further meet the aforementioned limitation.  Nonetheless, Paez et al. expressly teaches that the core is further stretched and expanded due to applied internal pressure [col.4 ln.39-55].
Regarding claims 28-30, the aforementioned prior art discloses the structure of claim 27 (see previous).  Norris further teaches that the honeycomb core includes a plurality of apertures that extend through the hexagonal core layer [abstract, fig.2].  Although not depicted in the figures of Norris, the examiner notes that each hexagonal core tube would naturally have to be provided with at least two apertures (ie. a plurality) in order to the apertures to “extend through the core layer” as expressly taught by Norris.  See MPEP 2145(II).  In other words, if each hexagonal cell only had a single aperture, the examiner notes that fluid communication extending throughout the entire core layer would not be possible, such that each hexagonal cell would be expected to have multiple apertures in the disclosure of Norris.
Regarding claims 34-36, Norris and Paez et al. disclose the structure of claim 33 (see previous).  The examiner notes that the instant claims recite product-by-process limitations which, upon further consideration, are not considered to impart any further patentably distinct structure to the instant claim absent concrete evidence or reasoning that these features would require some specific structure that is absent in the disclosed fluid port of Paez et al.  See MPEP 2113.
Regarding claim 37, Norris and Paez et al. disclose the structure of claim 27 (see previous).  The examiner notes that the recitation of “wherein at least the core is heated…” is a product-by-process limitations which, upon further consideration, is not considered to impart any further patentably distinct structure to the instant claim.  See MPEP 2113.  Specifically, it is not apparent to the examiner as to what particular, distinct structure would be imparted by this limitation as compared to any other type of expansion.  Therefore, the examiner considers the expanded core structure of Norris and Paez et al. to further meet the aforementioned limitation.  Nonetheless, Norris expressly teaches that the core is heated to a superplastic forming temperature and then expanded [col.5 ln.18-30].

Response to Arguments
Applicant's arguments, filed 8/10/2022 regarding the rejections over Gillespie et al. and Gregg, have been fully considered but they are not persuasive.
Applicant first argues that Gillespie et al. does not teach stretching of the tubular cells and only teaches stretching along weld joints.  The examiner cannot concur.  As stated above and expressly recognized by applicants on [p.8 remarks], Gillespie et al. discloses stretched sections of the core honeycomb structure during forming [col.8 ln.51-56].  Said stretching is further recognized to occur in a thickness direction as depicted by Gillespie et al., which meets all of the claimed limitations [fig.2].  It is noted that the features upon which applicant relies (ie. weld joints in prior art) are not recited in the instant claim and are therefore moot.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant then argues that Gregg does not teach stretching of tubular cells.  In response, the examiner notes that this feature was never relied upon in the previous rejections.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As stated above, the disclosure of Gillespie et al. is relied upon to meet this feature.
Applicant then argues that there is no teaching or suggestion in Gillespie et al. that would motivate one of ordinary skill to utilize the core structure of Gregg.  In response, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case as stated above, Gregg teaches that this structure has desirable properties.  Gregg further teaches that one of ordinary skill would entirely understand how to design the core sheets accordingly.  Thus, the examiner cannot concur with applicant’s mere conclusory remarks absent concrete evidence or reasoning to the contrary.
Applicant further argues that the recited product-by-process limitations impart distinctive structural characteristics to the claimed structure that are not met by the prior art.  However, absent any indication as to what said distinctive structural characteristics actually are, the examiner cannot concur with applicants’ mere conclusory remarks absent concrete evidence or reasoning to the contrary, which applicant has not provided.
Applicant's arguments, filed 8/10/2022 regarding the rejections over Norris and Rainville, have been fully considered but they are not persuasive.
Applicant argues that neither Norris nor Rainville teach an expanded core with stretched tubular cells.  The examiner cannot concur.  As expressly stated in the previous rejections, these features (expanded core with stretched cells) would have naturally flowed from Norris as evidenced by Rainville because Rainville teaches that superplastic forming (ie. the method of Norris) naturally results in stretching of the core structure during forming (ie. between the outer sandwich panels in a thickness direction) [col.1 ln.15-44].  This stretching naturally meets the limitation of “expanded” according to broadest reasonable interpretation.  Absent concrete evidence or reasoning to the contrary, which applicant has not provided, the examiner cannot concur with applicants’ mere conclusory remarks.
Applicant again argues that the recited product-by-process limitations impart distinctive structural characteristics to the claimed structure that are not met by the prior art.  However, absent any indication as to what said distinctive structural characteristics actually are, the examiner cannot concur with applicants’ mere conclusory remarks absent concrete evidence or reasoning to the contrary, which applicant has not provided.
Applicant again argues that Norris expressly teaches that the sandwich panel has the same non-planar features and remains in the same position after shaping.  The examiner cannot concur.  As stated in the previous office action, it is not apparent to the examiner as to where this distinction is taught in Norris.  Although the instant remarks make no citation to Norris, the previous remarks filed 2/07/2022 refer to [col.4 ln.62-67, col.5 ln.1-2, 14-38, fig.10-12] of Norris to support the above allegation.  However, the examiner can find no teaching or suggestion in these passages that would support applicants’ interpretation of Norris.  Thus, the examiner cannot concur with applicants’ mere conclusory, unreasonably narrow interpretation of Norris absent concrete evidence or reasoning to the contrary, which applicant has not provided.  

Conclusion
No claims allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734